Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office Action.  Claims 1-2, 4-8, 21-32, 34 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/22 has been entered.

Response to Amendments
Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 21-32, 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 4-8, 21-32, 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 1-2, 4-8, 21-32, 34 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-2, 4-8, 21-32, 34 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 21, and 28 includes limitations reciting functionality that generates an acceptability prediction for a model including limitations that: 
Receive a model…
Determine a set of reviewed models…
Cluster the set of reviewed models…
Determine…a similarity between the received model and at least one of the reviewed models
Train based on the determined similarity and a query string…a neural network with the clustered set of reviewed models…
Predict using the trained neural network an acceptability of the received model…
Generate an acceptability prediction…
Determine whether the probability is greater than a threshold…
Return the acceptability prediction and an indication…
which is an abstract idea reasonably categorized as 
mental processes – as the determining steps, clustering, applying, and including can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Examiner notes everything after “for” and “to” is directed to intended use and given limited patentable weight. 
Similarly, Claims 2 and 4-8, 22-27, and 29-34 further recite operations that can be practically performed in the human mind and descriptive data that further narrows the abstract idea.  
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1, 21, and 28 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include computer readable medium, instructions, device, memory, GUI, user interface.  When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  The storing and displaying amounts to insignificant extrasolution data gathering/storing/ presenting activities to the judicial exception.   As a result, Claim 1, 21, and 28 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 2 and 4-8, 22-27, and 29-34 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 1-2, 4-8, 21-34 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include computer readable medium, instructions, device, memory, GUI.  Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. The claim element for “storing” does not amount to significantly more than the abstract idea because storing data is well-understood, routine, and conventional computing activity in view of MPEP 2106.05(d)(ll) The user interface is described in the Spec in such a manner as to indicate it is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, Claim 1, 21, and 28 do not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
As noted above, Claims 2 and 4-8, 22-27, and 29-34 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 2 and 4-8, 22-27, and 29-34 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1, 21 and 28. 
Accordingly, Claims 1-2, 4-8, 21-34 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant Arguments are based on the idea that the training of a neural network -and making a prediction based on the trained neural network - are unable to be performed in the human mind because the human mind is “not equipped” to perform these calculations.   Applicant also argues the claimed system is a “technical solution” that provides “technical improvements’ 
Examiner notes the determination of similarity, training using a neural network and making a prediction using this trained neural network are broadly interpreted as mental processes because it is using math to organize data patterns that can then be used to generate predictions which under BRI could practically be done with pen and paper (within mental process).  Examiner emphasizes under BRI it could be done with pen and paper.   Examiner notes the query formed, training with the neural network and prediction are part of the abstract idea.   The additional elements are just being used as tool to apply the abstract idea.  As stated above, these additional elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f). and generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.
“Accelerating a process of analyzing ... data when the increased speed comes solely from the capabilities of a general-purpose computer" is not an improvement in computer technology. MPEP 2106.05(a).  
Applicant’s Arguments are based on the idea that the training and making a prediction are not part of the abstract idea.  
Examiner further notes the abstract idea no longer relates to the mathematical processes category. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623